UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-                        19-cr-323 (JSR)

JOHANSI LOPEZ,                                 ORDER
ANGEL CRISPIN,
ANTONIO BATISTA,
KEVIN BRITO,                                                  i    :,DNY
WANDY DOMINGUEZ,                                              lH-.![NT
AMAURYS HERNANDEZ,
                                                         • ,-! .   :RONICALLYFILED
JERVIS CIRINO,

                                                'f
              Defendants.                       L...:_




JED S. RAKOFF, U.S.D.J.

       In its most recent order, the Court notified defendants that

they had until January 24, 2020 to file any motion to dismiss based

on their selective enforcement claim.           See ECF No.                58. Defendants

failed to do so and instead submitted, without permission, a letter

requesting     further     discovery.     Nevertheless,                the    Court    will

consider the letter and the requests made therein (bearing in mind,

however, that the trial date of March 2, 2020 remains fixed, firm,

and final). The Government is directed to file a letter by no later

than   the    close   of    business    this   Friday,              January    31,    2020,

indicating its response to each of the discovery proposals made in

defendants'    letter.     The Court will rule on those requests by no

later than Tuesday of next week.

       SO ORDERED.
Dated:   New York, NY

         January   __i~   2020   JED S.   RAKOFF,   U .. S.D.J.
